UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7277


ANTWAN BENTHALL,

                    Plaintiff - Appellant,

             v.

MEGAN SMITH, Pretrial Case Manager,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00959-TSE-TCB)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwan Benthall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antwan Benthall appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we deny Benthall’s motion to amend the case

caption and affirm for the reasons stated by the district court. Benthall v. Smith, No.

1:17-cv-00959-TSE-TCB (E.D. Va. Sept. 1, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2